DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 06 August 2019, 20 February 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 22, 23 are objected to because of the following informalities:    
Because of the claimed limitation “the HARQ ACK”, it is believed claims 22 and 23 were intended to depend on claim 21 and have been treated as such for the remainder of this Office Action.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6, 9, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (PG Pub US 2017/0289995 A1) in view of Wu (PG Pub US 2019/0200381 A1).
Regarding claims 1, 24, Lin discloses a method and an apparatus comprising: 
a transceiver of a remote unit (transceiver 314, fig. 3) that receives a random access response ("RAR") message comprising an RAR grant having an uplink resource allocation during a random access procedure ("RACH procedure") (“an uplink grant for this TTI has been received in a Random Access Response” [0106], “In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response” [0104]); 
a processor of the remote unit (control circuit 306, fig. 3) that determines that no uplink data is available (“If a UE does not have data available for transmission in a TTI, the UE would skip configured UL grant or dynamic uplink grant in that TTI” [0329]); and 
wherein the processor controls the transceiver to skip the uplink transmission and/or the generation of a transmission block without logical channel ("LCH") data on the uplink resource allocation in response to the indication that skipping is configured for the RACH procedure and no uplink data is available (“when a configured uplink grant is available and if the UE does not have data available for transmission. If no physical control information needs to be transmitted in a TTI, the UE skips the configured uplink grant” [0344], “an uplink grant is available for the UE in a TTI, wherein the UE does not 
However, Lin does not explicitly disclose an indication that skipping of an uplink transmission is configured for the RACH procedure.
Nevertheless, Wu discloses “receiving, by the UE, a configuration message from a base station or eNB. The configuration message may indicate to the UE a configuration of skipping UL transmission when there is no UL data” [0058].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an indication that skipping of an uplink transmission is configured for the RACH procedure because “the UE can be configured to skip UL transmission which only contains padding buffer status report (BSR) when there is no UL data in the buffer to be transmitted” [0025].
Regarding claim 2, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses the indication that skipping is configured for the RACH procedure comprises determining that the uplink grant was addressed to a Radio Network Temporary Identifier ("RNTI"), the RNTI selected from a Temporary Cell RNTI ("Temporary C-RNTI") and a Random Access RNTI ("RA-RNTI") (“the MAC entity may choose to continue with either the grant for its RA-RNTI or the grant for its C-RNTI or Semi persistent scheduling C-RNTI” [0126]). 
Regarding claim 6, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses a higher layer signaling parameter that configures the remote unit (“The sequence index for the random access channel is received from higher layers” [0198]).

Nevertheless, Wu discloses “receiving, by the UE, a configuration message from a base station or eNB. The configuration message may indicate to the UE a configuration of skipping UL transmission when there is no UL data” [0058].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the indication that skipping is configured for the RACH procedure is received in the RAR message and explicitly indicates to the remote unit to skip the uplink transmission and/or to not generate the transmission block without LCH data because “the UE can be configured to skip UL transmission which only contains padding buffer status report (BSR) when there is no UL data in the buffer to be transmitted” [0025].
Regarding claim 21, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses transmit a hybrid automatic repeat request ("HARQ") acknowledgment ("ACK") message to indicate acknowledgment of the RAR during the RACH procedure (“set HARQ_FEEDBACK to ACK at the time of the HARQ feedback reception for this transmission” [0170]). 
Regarding claim 22, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses the transceiver transmits the HARQ ACK on a Physical Uplink Control Channel ("PUCCH") resource (PUCCH using format 1/1a/1b/3” [0178]).
Claims 3, 5, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Wu further in view of Papasakellariou (PG Pub US 2017/0273056 A1).
Regarding claim 3, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose the indication that skipping is configured for the RACH procedure comprises the uplink resources corresponding to the uplink grant being allocated on an unlicensed carrier. 
Nevertheless, Papasakellariou discloses “a size of an UL grant in a RAR for an Msg3 transmission on an unlicensed cell can be about 13 bits” [0254].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the uplink resources corresponding to the uplink grant being allocated on an unlicensed carrier because “in order to meet the high growth in mobile data traffic and support new applications and deployments, improvements in radio interface efficiency and coverage is of paramount importance” [0003].
Regarding claim 5, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose data within downlink control information ("DCI") scheduling the RAR message on a downlink shared channel ("DL-SCH").
Nevertheless, Papasakellariou discloses “An eNB transmits data information or DCI through respective physical DL shared channels (PDSCHs)” [0092].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have data within downlink control information ("DCI") scheduling the RAR message on a downlink shared channel ("DL-SCH") because “in order to meet the high growth in mobile data traffic and support 
Regarding claim 15, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose transmit an aperiodic sounding reference signal ("SRS") to indicate acknowledgment of the RAR during the RACH procedure.
Nevertheless, Papasakellariou discloses “A UE transmits SRS to provide an eNB with an UL CSI. A SRS transmission from a UE can be periodic (P-SRS, or trigger type 0 SRS) or aperiodic (A-SRS, or trigger type 1 SRS) as triggered by a SRS request field included in a DCI format conveyed by a PDCCH scheduling PUSCH or PDSCH” [0094].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transmit an aperiodic sounding reference signal ("SRS") to indicate acknowledgment of the RAR during the RACH procedure because “in order to meet the high growth in mobile data traffic and support new applications and deployments, improvements in radio interface efficiency and coverage is of paramount importance” [0003].
Regarding claim 16, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose a request to transmit the SRS is conveyed in an uplink grant field of the RAR message. 
Nevertheless, Papasakellariou discloses “An UL grant includes a RA field indicating a RA for an associated PUSCH transmission” [0111].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a request to transmit the SRS is conveyed in an uplink grant field of the RAR message because “in order to meet 
Regarding claim 17, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses a resource allocation for the SRS transmission is configured using a higher layer signaling parameter (“The sequence index for the random access channel is received from higher layers” [0198]). 
Regarding claim 18, Lin, Wu discloses everything claimed as applied above. In addition, Lin discloses the SRS is transmitted on the uplink resource allocation for the uplink transmission (“if the PUSCH resource allocation for initial transmission even partially overlaps with the cell-specific SRS subframe” [0221]).
Claims 4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Wu further in view of ITRI (3GPP TSG RAN WG2 #66bis, “An invalid UL grant in RAR”, June 2009).
Regarding claim 4, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose the indication that skipping is configured for the RACH procedure comprises data within the RAR message.
Nevertheless, ITRI discloses “the eNB should indicate the invalidity of the UL Grant in RAR”, “Some RAR fields may be used to signal validity of the UL Grant” (page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the indication that 
Regarding claim 10, Lin, Wu discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose the indication that skipping is configured for the RACH procedure comprises a predefined combination of values within one or more fields of the RAR grant. 
Nevertheless, ITRI discloses “the eNB should indicate the invalidity of the UL Grant in RAR”, “Some RAR fields may be used to signal validity of the UL Grant” (page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the indication that skipping is configured for the RACH procedure comprises a predefined combination of values within one or more fields of the RAR grant because “it wastes the radio resource to transmit a TB with all padding” (page 1).
Regarding claim 11, Lin, Wu, ITRI discloses everything claimed as applied above. However, Lin, Wu does not explicitly disclose the predefined combination of values comprises an invalid value in a resource allocation of the RAR grant. 
Nevertheless, ITRI discloses “the eNB should indicate the invalidity of the UL Grant in RAR”, “Some RAR fields may be used to signal validity of the UL Grant” (page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the predefined 
Regarding claim 12, Lin, Wu, ITRI discloses everything claimed as applied above. In addition, Lin discloses the resource allocation of the RAR grant is selected from a Msg3 physical uplink shared channel ("PUSCH") frequency allocation and a PUSCH time resource allocation (“For transmission of Msg3 during Random Access” [0129], “PUSCH transmission corresponds to a Random Access Response Grant” [0178]).
Allowable Subject Matter
Claims 7-8, 13-14, 19-20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	03/19/2021